DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-11 in the reply filed on 7/1/20 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/1/20.
Applicant's election with traverse of claims 1-11 in the reply filed on 7/1/20 is acknowledged.  The traversal is on the ground(s) that there is no serious burden in examining both groups.  This is not found persuasive because both the process can be made without a spring AND the product can be made without modifying such that there is extra burden on the examiner to search and consider both inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wildfoerster DE 102010008167.
	Regarding claim 1, Wildfoerster discloses a method of modifying an existing valve assembly (3, 4, and see Figs. 3-4), comprising the steps of: 
	(a) placing a supplemental sleeve 2 within a housing bore (bore inside housing 5) in a housing, wherein the housing 5 has a housing inlet window 15/16 ([0035], flow may be either way) and a housing outlet window 16/15 [0035], and said supplemental sleeve has a supplemental sleeve inlet window 17/18 and supplemental sleeve outlet window 18/17; and 
	(b) placing an existing valve assembly (3, 4), with an existing sleeve with an existing sleeve inlet window and an existing sleeve outlet window an existing sleeve 4 within said supplemental sleeve 2, and a piston 3 having an opening 23 for selectively communicating the housing inlet window 15/16 to the supplemental sleeve inlet window, and said existing sleeve inlet window 21/22 to said existing sleeve outlet window 22/21 
	Regarding claim 2, wherein said valve is a pressure regulating valve having a spring 8 biasing said piston in one direction and a fluid pressure 16 selectively biasing said piston in a direction opposed to said spring ([0044], part of a hydraulic actuation device that is operated by means of oil pressure).
Regarding claims 3 and 4, wherein said existing valve assembly having an existing flow volume and pressure, and said supplemental sleeve being designed to change at least one of said flow volume and pressure (supplemental sleeve 2 is “designed” to change as the size of supplemental sleeve simply moving the supplemental sleeve relative to the existing sleeve or housing will accomplish this as it will change the size of the chambers between 15/16 and 17/18 and/or 17/18 and 21/22).
	Regarding claim 8, wherein at least one of said supplemental sleeve inlet window and supplemental sleeve outlet window being of a different size than said existing sleeve inlet window and said existing sleeve outlet window to achieve said change in the flow volume or pressure.
	Regarding claim 11, wherein said housing bore is larger than a desired bore designed to receive said existing valve assembly and said supplement sleeve is designed to take up clearance between an outer periphery of said existing sleeve and an inner periphery of said inner housing bore (Figs. 3-4).
Claim(s) 1, 4-5, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kondou et al. JP S588875.
Regarding claim 1, Kondou discloses a method of modifying an existing valve assembly (see Figs. 1-4, 2 and 7), comprising the steps of: 
	(a) placing a supplemental sleeve 2 within a housing bore (area around 6), wherein in a housing wherein the housing (not shown that houses 6) has a housing inlet window (at c) and a housing outlet window (at b/d) and said supplemental sleeve has a supplemental sleeve inlet window c and supplemental sleeve outlet window b/d; and 
	(b) placing an existing valve assembly (2, 7), having an existing sleeve 7 with an existing sleeve inlet window and existing sleeve outlet window within said supplemental sleeve 6, and a piston 2 having an opening (at 4) for selectively communicating the housing inlet window (at c) to the supplemental sleeve inlet window, and said existing sleeve inlet window C to said existing sleeve outlet window B/D and then said supplemental sleeve outlet window b/d and said housing outlet window (at b/d), and said piston 2 being moveable along an axial direction (Fig. 1).
	Regarding claim 4, wherein said existing valve assembly having an existing flow volume and pressure, and said supplemental sleeve being designed to change at least one of said flow volume and pressure (supplemental sleeve windows are different shapes and sizes than corresponding existing sleeve windows, see Fig. 4).
	Regarding claims 5 and 8, wherein at least one of said supplemental sleeve inlet window and supplemental sleeve outlet window being of a different size than said existing sleeve inlet window and said existing sleeve outlet window to achieve said change in the flow volume or pressure (Fig. 4).
	Regarding claim 11, wherein said housing bore is larger than a desired bore designed to receive said existing valve assembly and said supplement sleeve is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildfoerster DE 102010008167 in view of Kondou et al. JP S588875.
	Regarding claims 5 and 8, Wildfoerster lacks at least one of said supplemental sleeve inlet window and supplemental sleeve outlet window being of a different size than said existing sleeve inlet window and said existing sleeve outlet window to achieve said change in the flow volume or pressure.  Kondou discloses at least one of said supplemental sleeve inlet window and supplemental sleeve outlet window being of a different size than said existing sleeve inlet window and said existing sleeve outlet window to achieve said change in the flow volume or pressure (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make one of said supplemental sleeve inlet window and supplemental sleeve outlet window being of a different size than said existing sleeve inlet window and said existing sleeve outlet window of Wildfoerster as disclosed by Kondou as a simple matter of substitution of sizes and/or to provide a different flow characteristic that may be needed for the system that flow is being provided.
Claims 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildfoerster DE 102010008167 in view of Kondou et al. JP S588875 iv view of Podgorski et al. US 9,068,511.
	Regarding claims 6 and 9, Wildfoerster lacks said existing valve assembly is part of a spool valve in an engine fuel supply system.  Podgorski discloses said existing valve assembly is part of a spool valve in an engine fuel supply system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the existing valve assembly of Wildfoerster in an engine fuel 
	Regarding claims 7, 10 and 11, Kondou discloses said housing bore is larger than a desired bore designed to receive said existing valve assembly and said supplement sleeve is designed to take up clearance between an outer periphery of said existing sleeve and an inner periphery of said inner housing bore.
Claims 6-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. JP S588875 in view of Podgorski et al. US 9,068,511.
	Regarding claims 6 and 9, Kondou lacks said existing valve assembly is part of a spool valve in an engine fuel supply system.  Podgorski discloses said existing valve assembly is part of a spool valve in an engine fuel supply system.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the existing valve assembly of Kondou in an engine fuel supply system as disclosed by Podgorski as a matter of simple substitution of an existing valve assembly in a different system as both are spool valves and/or would work well in this system.
	Regarding claims 7, 10 and 11, Kondou discloses said housing bore is larger than a desired bore designed to receive said existing valve assembly and said supplement sleeve is designed to take up clearance between an outer periphery of said existing sleeve and an inner periphery of said inner housing bore.

Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive.  Regarding applicant’s arguments that Wildfoerster and Kondou, that the claims are to a method of modifying an existing valve assembly, the examiner points out that claims are given the broadest reasonable interpretation and applicant never states that there is an existing sleeve or that the sleeve is ever removed or replaced or changed, etc., thus the sleeve as shown of Wildfoerster and Kondou is seen to meet applicant’s claim 1.  Wildfoerster specifically states in [0009] that retrofitting is done in the slide valve and in [0012] that “Both the sleeve and fastening block can thus be designed in such a way that both are merely screwed, which represents a very simple assembly and adjustment”, thus both parts are designed specifically to be removed and replaced easily which meets applicants claimed language.  Since there is no existing sleeve claimed, the method of modifying the existing valve assembly is merely assembling what is shown in Wildfoerster, Fig. 3.  The modifying of an existing valve assembly is starting with sleeve 4 and plunger 3 which is the existing valve assembly, the supplemental sleeve (fastening block) 2 is screwed in to housing (hydraulic block) 5 and then the existing valve assembly 3, 4 is screwed into the supplemental sleeve (fastening block) 2 thus modifying this existing valve assembly.  Regarding applicant’s arguments to the 103 rejections of Wildfoerster in view Kondou to claims 5 and 8, the examiner has provided reasons for modifying and there is always a need for different flow characteristics to which the examiner would like to note is extremely broad and could mean just about anything.  Regarding applicant’s arguments to the 103 rejections .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921